         Case 1:18-cv-02555-CRC Document 10 Filed 03/25/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA

MALIBU MEDIA, LLC,                             )
                                               )
       Plaintiff,                              )   Civil Case No. 1:18-cv-02555-CRC
v.                                             )
                                               )
JOHN DOE subscriber assigned IP address        )
73.201.158.15,                                 )
                                               )
       Defendant.                              )
                                               )

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                           WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe (“Defendant”)

through his counsel. Pursuant to the settlement agreement’s terms, Plaintiff hereby voluntarily

dismisses Defendant from this action with prejudice. John Doe was assigned the IP Address

73.201.158.15. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither

answered Plaintiff’s Complaint nor filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for

administrative purposes.

Dated: March 25, 2019                              Respectfully submitted,

                                                   MALIBU MEDIA, LLC.
                                                   PLAINTIFF
                                                   By: /s/ Jon A. Hoppe
                                                   Jon A. Hoppe, Esquire #438866
                                                   Counsel
                                                   Law Offices of Jon A. Hoppe, Esquire, LLC
                                                   1025 Connecticut Avenue, NW
                                                   Ste. 1000
                                                   Washington, DC. 20036
                                                   Tel: (202) 587-2994
                                                   E-mail: jhoppe@mhhhlawfirm.com




                                              1
         Case 1:18-cv-02555-CRC Document 10 Filed 03/25/19 Page 2 of 2



                              CERTIFICATE OF SERVICE
       I hereby certify that on March 25, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
record and interested parties through this system.

                                                         By: /s/ Jon A. Hoppe




                                             2
